DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites a heat exchanger having a v-like profile but Fig. 3 shows a heat exchanger 11 with an A-like, or inverted V-profile relative to the X axis. Claim 1 is interpreted to refer to a v-like profile relative to a direction opposite a flow of air or the X axis. 
Claim 1 recites the second opening is made on the upper surface and/or on the front surface but Fig. 3 shows an embodiment wherein the second opening is only made on the upper surface, and Fig. 7 shows a second opening made only on a front surface. 
Claim 13 recites hydraulic and electrical connection means, but element 16 show only hydraulic connection means. 
Accordingly, the heat exchanger having a v-like profile, and the second opening being made on the upper and front surface, and the hydraulic and electrical connections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the second opening is made on the upper surface and/or on the front surface. It is unclear whether claim 1 is referring to a single embodiment with two second openings (e.g. a second opening made on both the upper and front surface in a single embodiment) or two embodiments with a single opening (e.g. on the upper surface or the front surface). Claim 1 is interpreted to refer to two embodiments wherein a single opening is formed on the upper or the front surface; e.g., wherein a first opening is formed on a front surface, and a second opening is formed on an upper surface (e.g., in accordance with claim 2 and Figs. 3, 7). Claims 2-13 are similarly rejected. 
Claim 2 recites are made [on] the front surface 
Claim 5 recites the limitation "the rotation axis, and the impeller".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the impeller".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites hydraulic and electrical connections means but it is unclear how an electrical connection can operationally connect to one or more internal units, etc… Claim 13 is interpreted to refer to hydraulic connection means (e.g. hydraulic connection means 16 of Fig. 3 which carries refrigerant to/from the heat exchange unit) which operationally connects the heat exchange unit to one or more internal units, etc… 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US 2010/0326624).
Regarding claim 1, 
Referring to annotated Fig. 4, Hancock teaches a heat exchange unit 400 for heat pumps or air conditioners (see par. 28), comprising: a box-like casing 301, a lower surface, an upper surface which is 

    PNG
    media_image1.png
    1003
    923
    media_image1.png
    Greyscale

Regarding claim 2,
Hancock teaches wherein the first 324 and second 304 openings are made [on] the front surface and on the upper surface of the casing, respectively.
Regarding claim 3,
Hancock teaches wherein the fan 314 is placed in the channel between the first opening 324 and the heat exchanger 316. 
Regarding claim 4,
Hancock teaches wherein the fan is arranged to promote a circulation of the air flow (e.g. as shown by dashed arrows) from the first opening to the second opening. 
Regarding claim 5,
Hancock teaches wherein the rotation axis of the impeller (e.g. blade assembly 330) of the fan is transverse, in particular orthogonal, to the axis.
Regarding claim 6,
Hancock teaches wherein the fan 314 is placed in a position adjacent to the first opening 324 in such a manner that the impeller (e.g. blade assembly 330) of the fan faces the first opening. 
Regarding claim 7,
Hancock teaches wherein the fan comprises a casing 332 and an impeller (e.g. blade assembly 330) which can be rotated about an individual rotation axis inside the casing, the extent of the first opening 324 substantially coinciding (e.g. being substantially adjacent) with the extent of an inlet opening of the casing of the fan through which the air flow is drawn by the rotation of the impeller (see par. 35). 
Regarding claim 8,
Hancock teaches wherein the vertex of the heat exchanger turns towards the upper surface. 
Regarding claim 10,
Hancock teaches wherein the box-shaped casing 301 further comprises a rear surface opposite the front surface and a pair of lateral surface (not labeled) which are opposite each other, the lower surface, rear surface and lateral surfaces not being provided with one or more openings for the passage of the air flow away from and towards the external environment with respect to the casing.
Regarding claim 11
Hancock teaches wherein the heat exchanger is at least partially above the fan with respect to the axis of the casing. 
Regarding claim 12,
Hancock teaches wherein the heat exchanger is substantially aligned with the fan along the axis of the casing (e.g. wherein claim 12 is interpreted such that the recitation “substantially aligned” comprises that an air flow is capable of being blown from the fan to the heat exchanger). 
Regarding claim 13,
Hancock teaches wherein the heat exchange unit comprises hydraulic and electrical connection means (not shown) which are provided to operationally connect the heat exchange unit to one or more internal units of a conditioning installation and/or sanitary water distribution devices and/or refrigeration devices (see par. 26 wherein refrigerant must flow into and out of the heat exchange unit and therefore must contain some sort of hydraulic connection means capable of operationally connecting the heat exchange unit to one or more internal units etc…, and see par. 31 wherein the motor 326 is electrically powered and therefore must contain some sort of electrical connection capable of operationally connecting the heat exchange unit to one or more internal units etc…). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Desler (US 2010/0041327).
Regarding claim 9,
Hancock does not teach wherein the heat exchange unit comprises a pair of containers for collecting condensation water, which are placed in the region of respective distal ends of the heat exchanger with respect to the vertex thereof.
Desler, directed to a heat exchange unit for heat pumps or air conditioners, teaches wherein a heat exchange unit 400 comprises a pair of containers 406a for collecting condensation water, which are placed in a region of respective distal ends of a heat exchanger 408 with respect to a vertex thereof. Desler also teaches container 506 for collecting condensation water. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Desler with the motivation of collecting condensation water in a convenient location and avoiding the pooling of condensation at inconvenient locations within the heat exchange unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763